     Case 2:21-mj-00058 Document 9 Filed 03/04/21 Page 1 of 1 PageID #: 26




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                         CHARLESTON DIVISION


 UNITED STATES OF AMERICA



V.                                        SD/WV Case Number: 2:21-mj-00058

                                          District of Columbia
                                          Case Number: 1:21-mj-00235

 ERIC GENE BARBER


                DUE PROCESS PROTECTIONS ACT ORDER
           TO ALL COUNSEL REGARDING BRADY OBLIGATIONS

      Pursuant to the Due Process Protections Act of 2020, the Court confirms the

United States’ obligation to produce all exculpatory evidence to the defendant pursuant

to Brady v. Maryland, 373 U.S. 83 (1963) and its progeny and ORDERS it to do so.

Failing to do so in a timely manner may result in consequences, including but not limited

to, exclusion of evidence, adverse jury instructions, dismissal of charges, contempt

proceedings, or sanctions by the Court.

      The Clerk of Court is DIRECTED to transmit copies of this Order to all counsel of

record herein.

      ENTER: March 4, 2021
